 612DECISIONSOF NATIONALLABOR RELATIONS BOARDPetitioner has made an adequate showing of interest in an island-wide unit, we shall direct an election in the more comprehensive unit.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees of the salt mine andplant, the chemical plant, and the village services division, includinglaboratory employees,' but excluding laboratory technicians, office andclerical employees,5 professional employees and supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]4A question was raised at the hearing as to the unit placement of laboratory employees.These employees perform daily tests that are essentially routine, unlike the laboratorytechnicians, who carry on research under a chief chemist's direction.We find, contraryto the Employer's contention, that the laboratory employeesare neither technical norprofessional employees, and, accordingly,we shall include them in the unit.5 In accordance with the agreement of the parties,we shall exclude clericals who, thoughemployed in the plant, exclusively keeprecords or do similar clerical work.CHEROKEEBRICKAND TILECOMPANYandMIDDLE GEORGIA LOCALNo.843, INTERNATIONAL UNION OF MINE, MILL AND SMELTER WORK-ERS, PETITIONER.Case No. 10-RC-1638.August 14, 1952Supplemental Decision and Amended Description of the UnitOn March 4, 1952, the Board issued a Decision and Direction ofElection in the above-entitled proceeding.Thereafter, on March 17,1952, the Petitioner filed a motion for reconsideration of the aforesaidDecision with respect to certain disputed classifications I of employeeswhom the Board, on the basis of uncontradicted testimony, found tobe supervisors as defined in the Act.The Board, on March 21, 1952,denied the Petitioner's motion without prejudice to the Petitioner'sright to challenge the ballots of the individuals in these categories atthe election.An election was held and the Board, by its Regional Director for theTenth Region, on April 3,1952, issued a certification of representativesin which the Petitioner was certified as the duly designated representa-tive of a unit of production and maintenance employees of the Em-ployer.On April 11, 1952, the Petitioner filed a "Petition to Recalland Amend Certification of Representatives and to Amend the Deci-sion and Direction of Election herein and for other relief."There-'The disputed classifications comprise the clay storage shovel operator and foreman,bead setters,head dryermen,head transfer men, pug mill operators,head kiln burners atplant No 3,and head loaders.100 NLRB No. 100. CHEROKEEBRICK AND TILEt COMPANY613after, the Board, on April 30, 1952, ordered that the record bereopenedand that the case be remanded to theRegionalDirector forthe Tenth Region for further hearing for the purpose of determiningwhether or not employees in the classifications in question are super-visors asdefined in the Act.In accordance with the Board's order, a further hearing was heldon May 21 and 23, 1952, before Jerrold B. Sindler, hearing officer.The hearing officer's rulings made at the hearingare freefrom preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].After due consideration and upon the entire record in this case,the Board makes the following revised findings concerning the super-visory status of the employees in question.Head loaders:The head loaders, accompanied in each instance bytwo to three other employees, unload brick from kilns, package brickand tile, and load brick and tile in railway cars or trucks, which latterduty requires that they exercise care to load only good quality brickand tile.In the performance of these duties, the head loaders receiveinstructions from their superiors concerning the work to be done.They thereafter transmit these instructions to the employees workingwith them and see that the work is performed in a proper manner.However, if any of the employees perform their tasks improperly,are absent from work, complain about working conditions, or violateany of the company rules, it does not appear that the head loadersmay take any action with respect thereto, other than report to a super-visor the conduct of such employee.Head loaders receive the samerate of pay as do the employees working with them 2Moreover,although head loaders sometimes work alone due to the fact that theemployees with whom they work are not steadily employed, bothloaders and their helpers perform essentially the same tasks.Head setters :These employees, together with three or four addi-tional employees who work with each head setter,set greenbricks inkilns.Each head setter is told by his respective supervisor, in thewords of one witness, "what brick to set, whereto setthem, and how toset them."These instructions are passed on by the head setter to theemployeesin his crew.Both the headsettersand employees who work with them are paidon a piece-rate basis.However, the headsetters receiveapproxi-mately 10 cents a day more than the other employees.Although head2Although one head loader testified that he received 30 minutes extra pay per day,amounting to approximately 5 cents per hour more than that received by the employeesworking with him, the Employer stipulated that head loaders are paid at the same rateas employees in their respective groups 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDsetters turn in checks which are used to keep track of production foremployees in the crews, they do not, with the exception of reportingabsences or instances of men leaving work early, keep a record ofhours of work for each crew.Pug mill operators :Pug mill operators, who are stationed at thepug mill, watch the clay coming into the pug mill, adjust the temper ofthe clay, and see that the proper mixture of clay is maintained.Thepug mill is fed by a crew of approximately nine employees, consistingof, in addition to the pug mill operator, vat men, cutter or machinemen, off bearers, and clean-up-men.As part of his duties as membersof the crew, the pug mill operator signals a vat man to increase thewater flow if the clay is too dry, or to cut off the water if the clay is toosoft.If there are too many roots in the clay, the operator will tell theforeman about the condition, and the foreman will assign a man topick roots.Head dryermen:The head dryermen are in charge of the operationof the dryers, under the direction of the mill foremen, whom the par-ties acknowledge are supervisors.It is the duty of head dryermen tosee that the proper heat is maintained on the dryer and that the mate-rial coming from the mill is placed in the proper tunnels. Each headdryerman is generally assisted in the discharge of his duties by twoemployees who perform the same work as the head dryerman. Therecord does not indicate that the head dryermen give detailed direc-tions to the dryermen.The head dryermen average approximately 1dollar more per week in pay than the employees who work with them.Head transfer men:These employees are responsible for seeing thatthe material being transferred from the mill to the dryer is placed inthe proper dryer tunnels and that empty dryer cars are kept ahead ofthe mill crew at all times.They must also see that the tram and trans-fer cars are kept in good condition and that all defects are reported toeach superintendent.Two employees who work with each head trans-fer men, perform the same work as that performed by the head trans-fer men.Both the head transfermen andthe employees who workwith them receive the same hourly wage.The parties stipulated that none of the employees in the disputedclassifications set forth above have the authority to hire, lay off, recall,promote, discharge or reward employees.Although the Board previously found that the employees discussedabove were supervisors, the Board based itsfinding onthe uncontra-dicted testimony of the Employer's executive vice-president who testi-fied that head loadersexerciseindependent judgment in responsibly di-recting the work of the employees under them, and that head setters.pug mill operators, head dryermen, and head transfer men, effectivelyrecommend the hire and transfer of employees.Upon reappraisingthis testimony together with additional evidence admitted at the sup- CHEROKEEBRICK AND TILE' COMPANY615plemental hearing, we find that such testimony is inconsistent withother evidence in the record and is therefore not entitled to controllingweight on the issues presented.It is, of course, true that the Employer has, during the pendencyof the present proceeding advised all the employees in the abovenamed classifications that they are to exercise certain duties of asupervisory nature.3However, the timing of the alleged delegationof supervisory authority compels us to scrutinize closely the sur-rounding factors to determine whether or not supervisory authoritywas in fact delegated to the employees concerned .4Thus, at the sup-plemental hearing, the employees in the classification of head loaderstestified that not until approximately the date of the election werethey told that they had authority to direct he work of others; sim-ilarly, the employees in the classifications of head setter, pug milloperator, head dryerman, and head transfer man testified that, apartfrom the recent notification by the Employer, they were never toldthat they had authority effectively to recommend the hire, discharge,or transfer of employees.All these employees testified that theirwork or duties had not changed since October 1, 1951."Althoughthe fact that the Employer has recently notified the employees inquestion that they have certain supervisory powers is evidence thatthey occupy the position and status of supervisors, the record as awhole, including (1) the position of these employees in the Em-ployer's supervisory hierarchy,6 (2) the decrease which would resultin the ratio between supervisors and rank-and-file employees,? (3)the absence of any apparent need for additional supervisors," (4) thefact that these employees have not, since that alleged advancement,been accorded the usual privileges of supervisors,-9 and (5) the furtherfact that the Employer's alleged delegation of authority has had8The Employer has given to each of the employees concerned written job descriptions inwhich the several employees are told, among other things, that they have the duty torequest the transfer or discharge of inefficient crew members and to recommend disciplinaryaction when necessary.United States Gypsum Company,95 NLRB No 128.The petition in the present proceeding was filed on October 10, 1951.eThe record discloses that these employees are responsible to foremen of recognizedsupervisory standing below the rank of plant superintendents.7 It appears that the addition of the 28 employees concerned to the Employer's super-visory staff would practically double the number of supervisors on such staff which pres-ently consists of 24 individuals of admittedly supervisory rank.See Company's ExhibitNo. 2 (November 29, 1951).8The Employer's representative testified (November 29, 1951) that the Employer's busi-ness had been going down steadily for the last 90 days and that any improvement in busi-ness was speculative and depended upon the lightening of Government restrictions.Thewitness further testified that the Employer did not contemplate any change in the numberof its employees within the next 60 days.9 A number of the employees concerned testified that they have not attended supervisorymeetings.There is nothing in the record to indicate that, upon being notified of theiralleged supervisory status, these employees were accorded additional privileges equal tothose of other admitted supervisors.Cf. The Spicer Manufacturing Division,95 NLRBNo. 115. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDlittle if any effect upon the duties and compensation1eofthese em-ployees, persuades us that supervisory authority on the part of theseemployees in the manner and to the extent claimed by the Employerdoes not exist 11We find, accordingly, that the head loaders, headsetters, pug mill operators, head dryermen, and headtransfer menhave not, by the Employer's recent action, been given thestatus ofsupervisors within the meaning of the Act.We shall include themin the unit found appropriate in our original Decision and Directionof Election and,shall order that the unit description be amendedaccordingly.There remains for consideration the status of certainemployeesas to whom we reaffirm our finding that they are supervisors,as morefully set forth below, but for reasons different than those relied uponin our original Decision and Direction of Election.The clay storage shovel operator and foreman:This employee,Churchwell, who reports to the plant superintendent of plant No. 1,operates an electric or Diesel shovel in clay storage, recovering theclay from piles and placing it in the feeder to go on the conveyor beltwhich goes to plants Nos. 1 and 3. It is his duty to watch the clay,ascertain whether or not the clay is in proper mixture, andmaintaina flow of clay to the two plants.He also performs routine mainte-nance work on the machinery in his care.There are six employeesunder Churchwell: a grinder operator, root picker, shoveler, janitor,oiler, and shovel operator.Although these employees know theirjobs well, Churchwellcan assignwork to these employees, tell themwhat he wants done, and how to discharge their duties without re-ceiving previous instructions himself.Churchwell testified withoutcontradiction that he was advised he could recommend the transferof employees, and cited an instance where a root picker was trans-ferred pursuant to his recommendation and replaced by anotheremployee.Accordingly,as itappears that the claystorage shoveloperator and foreman can effectively recommend the transfer of em-ployees working under him, and has exercised such authority, we findthat he is a supervisor as defined in the Act 12Head kiln burners at plant No. 3:These employees, who reportdirectly to the plant superintendent, see that brick kilns are properly10One employee testified that on the occasion of his recent notification, be was told bythe Employer's executive vice president that he would be paid an extra 30 minutes per dayfor being a "supervisor."11United States Gypsum Company, supraThe Employer contends that its recent noti-fication to the employees confirmed and clarified an existing supervisory authority.How-ever, the Employer appears to have considered these employees to be nonsupervisorythrough its acceptance of the contract unit in which these employees were included andfrom which supervisors generally were excluded.Because of this fact and because of theEmployer's previous failure to inform these employees regarding their alleged authority,we see no basis for concluding that such authority existed prior to the Employer's recentnotification.See Geo.Knight&Co., 93 NLRB 1193; cf.The Baltimore Transit Company,92 NLRB 688.11 SeeScranton Battery Corporation,89 NLRB 608. CHEROKEE BRICK AND TILE COMPANY617pulled and properly charged on schedule, and that firing schedulesand dxyer heat schedules are maintainedas setforth by the plant super-intendent.Each head kiln burner has a crew of one to two employees,13with whom he performs such manual labor as loading bricks into thekiln.The head kiln burners change shifts every 2 months, and rotatethrough all shifts during an 8-month period.The superintendent ofplant No. 3, who leaves the plant at approximately 5 p. m. every day,has advised the head kiln burners on the night shifts that they are incomplete charge and control over plant No. 3 when he is not at theplant.As a result of this arrangement, it appears that during a largepart of the 2: 30 p. m. shift and during the entire 11: 30 p. m. shift,the head kiln burners are in charge of this plant ; and that for 4 monthsout of an 8-month rotation period, head kiln burners discharge theirduties largely in the absence of the plant superintendent. In view,therefore, of the fact that head kiln burners are in charge of plantNo. 3 at night, we conclude that during that time the head kilnburners substitute in all respects for the plant superintendent who isadmittedly a supervisor within the meaning of the Act. As head kilnburners areactingas supervisorsfor a fixed and substantial periodduring the regular course of their employment, we find that they aresupervisors within the meaning of the Act 14We shall amend the description of the unit by specifically includingthe employees in those classifications found to be nonsupervisory andexcluding those employees in other classifications found to besupervisory.Amended Description of UnitIT IS HEREBYORDERED that the unit description in the Board's De-cision and Direction of Election in this proceeding and in the certifica-tion based thereon be, and it hereby is, amended to read as follows :All production and maintenance employees at the Employer's plantNo. 1 (Old Cherokee), plant No. 2 (Bibb plant), and plant No. 3(The New Plant), all of which are located in Bibb County, Georgia,and at the clay mines serving such plants, including the head loaders,head setters, pug mill operators, head dryermen, and head transfermen, but excluding office and clerical employees, professional em-ployees,15 executives, guards,'6 and all supervisors as defined in theAct1713 In addition to the one employee who works with each kiln burner,the dryer man oneach of the night shifts also reports to the head kiln burner.19Danbury&BethelGas & Electric LightCo., 97 NLRB No. 184,and cases cited therein.u Excluded from the unit under this category,in accordance with the agreement of theparties, is the ceramic engineer.16Excluded from the unit under this category are the watchmen at plant No 1 andplant No 2Macungie Silk Company,75 NLRB 741.1'Excluded from the unit under this category are the clay storage shovel operator andforeman. and the head kiln burners at plant No. 3.